DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, “the ear piece contacts” as recited respectively on lines 15 and 17 are unclear as the first earpiece and the second earpiece have independent contact different from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Latham et al. (hereafter Latham; US 20130244734 A1) in view of Griffin, JR. (hereafter Griffin; US 20090215502 A1) and Henry et al. (US 20090215502 A1).
Regarding claims 1 and 7, Latham discloses a system comprising:
a first earpiece (700L) having a connector with earpiece contacts for charging the first earpiece (inherently within 750L), the first earpiece having an earpiece housing shaped to fit into an ear of a user (ear bud is inherently shaped to fit into an ear), the first earpiece having a processor (inherently included to process wirelessly received data from 610a) disposed within the earpiece housing, and a wireless receiver (inherently included to wirelessly receive the data from mobile 610a) disposed within the earpiece housing;
a charging case (610a) for the first earpiece (700L), the charging case having a case housing with a first earpiece area (the space for receiving 700L in Fig. 7) for receiving the first earpiece and a second earpiece area (the space for receiving 700R) for receiving a second earpiece (700R) and contacts (inherently within 706L) for connecting with the earpiece charging contacts of the first earpiece for charging the first earpiece (e.g., [0047]-[0049]).
Latham fails to show a transceiver disposed within the earpiece housing. Latham teaches several embodiments that have various combination of characteristics, such as wireless connection (e.g., Fig. 7 or 9) or wired connection (e.g., Fig. 1C) between the earpiece and the mobile device, an earpiece without microphone or at least never explicitly mentioned any microphone (e.g., Fig. 4) or one with a microphone (e.g., Fig. 8 or 9). The disclosure provided by Latham suggests that it is within the level of ordinary skill in the art to incorporate a microphone on a wireless earpiece, thus a transceiver is inherently provided for such embodiment (such as the embodiment as shown in Fig. 8 or 9). Thus, it would have been obvious to one for ordinary skill in the art to modify Fig. 7 of Latham in view of other embodiments of Latham, such as Figs. 3, 8 and 9 by incorporating a microphone and a transceiver into the first earpiece in order to enhancing the functionality of the earpiece by allowing bi-directional communication.
Latham fails to show an inertial sensor disposed within the earpiece housing and operatively connected to the processor, and the system is configured to convey a geospatial location from the charging case to the processor the first earpiece. Latham mentioned that ear bud could be lost ([0019]). Even though Latham teaches that the ear bud could be inserted into the housing, one skilled in the art would have expected that the ear bud could be lost if the user fails to place the ear bud into the housing immediately after removing the ear bud from the ear. Henry teaches a mobile phone having a GPS receiver and a local navigation unit ([0028]) comprising an accelerometer ([(0038]). A general GPS could be utilized to track a lost small/portable device integral with such GPS receiver. However, the GPS receiver requires substantial power to operate ([0002]). On the other hand, the inertial navigation unit, providing the similar function, uses much less power ([0003]). Based on Henry’s teaching, one skilled in the art would be have seriously considered that the battery usage is a critical factor when implementing a solution for tracking a small device, such as the earpiece in Latham, required to be operated by battery. Latham’s wireless earpieces are small and portable and much smaller than the case (610a). One skilled in the art would have expected that the battery of the earpiece should be conserved as it is expected that the battery for such a small device could not store substantial power. Referring back to Latham, by placing earpiece (700L) into the case (mobile phone 610a), the current location of the earpiece can be determined based on the GPS of the case (mobile phone 610a, Henry provided an example that the mobile device includes GPS receiver 144 in Fig. 1), so the
battery of the earpiece would not be drained substantially for tracking. If a local navigation unit is mounted on the earpiece, the local navigation unit would update the location of the earpiece (700L) when the earpiece (700L) is removed from the case (610a) without draining too much of earpiece power comparing with utilizing a GPS receiver alone on the earpiece. Thus, it would have been obvious to one of ordinary skill in the art to modify Latham in view Henry by incorporating a local navigation unit with an inertial sensor on the earpiece and modifying the earpiece processor to be able to receive the current location of the case (610a) when the earpiece (700L) is placed in the case (610a) and utilizing the local navigation system for updating the location once the earpiece (700L) is removed from the case (610a) in order be able to locate the earpiece regardless whether the earpiece is separated from the case or inserted into the case.
Latham also fails to show the connector contacts for communicating data to and from the first earpiece charging contacts. Latham teaches a general contact (in Fig. 7) for providing charging. One skilled in the art would have expected that other type of contacts are available. Griffin is cited here to show a type a connector with contacts that allows charging and data transfer between an earpiece (2) and a charging device (22) ([O006], [0017]). Thus, it would have been obvious to one of ordinary skill in the art to modify Latham and Henry in view of Griffin by incorporating a connection with contacts in the earpiece for both charging and data transfer in order to allow the earpiece to receive data from the charging case while charging.
Regarding claim 5, the charging case as modified, being a mobile phone, inherently includes a wireless transceiver. The modified earpiece as discussed before also includes a wireless transceiver.
Regarding claims 2 and 6, Latham and Henry fail to show how to transfer the geospatial location from the charging case to the earpiece. As discussed above with respect to claim 1, the modified Latham and Henry in view of Griffin includes contacts enabling both data transfer and charging. The local navigation unit at the earpiece would update the location of the earpiece (700L) when the earpiece (700L) is removed from the case (610a) without draining too much of earpiece power comparing with utilizing a GPS receiver on the earpiece. To prepare for such action, the geospatial location determined by the charging case could be transferred to the earpiece while the earpiece and the charging case are physically connected using the same connection for charging. Thus, it would have been obvious to one of ordinary skill in the art to modify the combination of Latham, Henry and Griffin by utilizing the connector for transferring the geospatial location in order to prepare the earpiece for updating the location once it is removed from the charging case.
Regarding claim 8, as discussed above with respect to claim 1, Fig. 7 of Latham is being modified to have a microphone. The earpiece inherently has a speaker.
Regarding claims 9 and 10, Latham fails to explicitly show a global navigation satellite system (GNSS) receiver disposed within the charging case. Latham teaches a general mobile phone ([0016]). Examiner takes Official Notice that GPS receiver being disposed within the mobile phone is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Latham by incorporating well known GPS receiver with the mobile phone in order to enhancing the functionality of the mobile phone, such as providing a map showing the current position of the mobile phone or assisting the user locating a point of interest from his/her current position using the mobile phone.
Regarding claim 11, Henry teaches the accelerometer ([0038],[0041]).
Most of limitations recited in claims 12-16 correspond to claims 1, 2, 6 and 8-11 discussed above. Latham shows the second earpiece (700R) having similar structure as the first earpiece (700R)
Regarding claim 17, the combination of Latham and Henry meets the claimed limitation because Henry teaches that the processor is adapted to determine when the GNSS receiver is not providing current location data and updating the current location of the earpiece based on a last available location from the GNSS receiver and data from the inertial sensor (Fig. 3).
Claims 3-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Latham, Henry and Griffin as applied to claims 1, 2 and 6-17 above, and further in view of Ek et al. (hereafter Ek; US 20140010391 A1).
Regarding claims 3-5, the combination of Latham, Henry and Griffin fails to explicitly show that the geospatial location is conveyed wirelessly from the charging case to the first earpiece. However, as one skilled in the art would have expected that Latham teaches a wireless earpiece (700L) which could receive data from the charging case (610a). As discussed with respect to claim 1 above, to conserve battery of the earpiece while keeping track the location of the earpiece, the GNNS provides the current position from the charging case to the earpiece which relies on the local navigation system on the earpiece to update the current location. As is known in the art, the geospatial location could be transmitted wirelessly or wired (claim 6). Ek teaches a phone (204) (reads on the claimed “first earpiece”) couples to an earpiece (202 in Fig. 2; reads on the claimed “second earpiece”). The earpiece (claimed “second piece”) includes GPS receiver and accelerometer ([0062], [0057]). The geospatial location determined by the earpiece (claimed “second piece”) can be transmitted to another earpiece (204, the claimed “first piece”). Ek teaching indicates that the geospatial location is transferrable wirelessly from one portable device to another portable device. The receiver in Latham is capable of receiving data wirelessly from the charging case. To enhancing the functionality of the earpiece, the geospatial location could be transferred wirelessly to the first earpiece when the first earpiece is being turned on while it was not being placed with the charging case. Thus, it would have been obvious to one of ordinary skill in the art to further modify the combination of Latham, Henry and Griffin in view of Ek by transferring the geospatial information to the first earpiece that is wirelessly coupled to the case (610a) in order to ensure that the current location of the first earpiece is being updated and tracked even when it is turned and was not being stored at the charging case.
Regarding claim 18, Latham teaches a second earpiece, but fails to show that the geospatial location is being communicated from the first earpiece (700L) to the second earpiece (700R). As discussed above, Latham is concerned misplacing an earpiece ([0019]). One would have expected that both earpieces could be lost. As discussed above, Ek teaching indicates that the geospatial location is transferrable wirelessly from one portable device to another portable device. The first earpiece could act as a master for providing data to the second piece which is also a wireless earpiece. Thus, it would have been obvious to one of ordinary skill in the art to further modify Latham, Henry and Griffin in view of Ek by transferring the geospatial information from first earpiece to the second earpiece in order to preserve the battery of the second earpiece while tracking the second earpiece.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,893,353. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of patent ‘353 is broader and includes each and every limitation of claim 1 of instant application and independent claim 8 of patent ‘353 is broader and includes each and every limitation of claim 12 of instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654